Case 2:19-cv-04980-AB-SK Document 205-1 Filed 10/02/20 Page 1 of 3 Page ID #:3156




                Exhibit A
Case 2:19-cv-04980-AB-SK Document 205-1 Filed 10/02/20 Page 2 of 3 Page ID #:3157




 1   Douglas G. Muehlhauser (SBN 179495)
     doug.muehlhauser@knobbe.com
 2   Payson LeMeilleur (SBN 205690)
     payson.lemeilleur@knobbe.com
 3   Mark Lezama (SBN 253479)
     mark.lezama@knobbe.com
 4   Justin J. Gillett (SBN 298150)
     justin.gillett@knobbe.com
 5   KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
 6   Irvine, CA 92614
     Telephone: 949-760-0404
 7   Facsimile: 949-760-9502
 8   Joseph L. Clasen (admitted pro hac vice)
     jclasen@rc.com
 9   Ian T. Clarke-Fisher (admitted pro hac vice)
     iclarke-fisher@rc.com
10   ROBINSON & COLE LLP
     666 Third Avenue, Twentieth Floor
11   New York, NY 10017
     Telephone: 212-451-2910
12   Facsimile: 212-451-2999
13   Attorneys for Plaintiff
     NOMADIX, INC.
14
15
16
17                     IN THE UNITED STATES DISTRICT COURT
18                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
19                                WESTERN DIVISION
20
21    NOMADIX, INC.,                                Case No.
                                                    CV19-04980 AB (FFMx)
22                 Plaintiff,                       [PROPOSED] ORDER
23                                                  GRANTING SPECIAL
            v.                                      APPOINTMENT TO SERVE
24                                                  PROCESS
      GUEST-TEK INTERACTIVE
25    ENTERTAINMENT LTD.,
26                                                  Honorable André Birotte Jr.
                   Defendant.
27
28
                                            -1-
Case 2:19-cv-04980-AB-SK Document 205-1 Filed 10/02/20 Page 3 of 3 Page ID #:3158




 1                  Upon Plaintiff’s request to have ALL-N-ONE Legal Support, a registered
 2       California process server whose business address is 1541 Wilshire Boulevard, Suite
 3       405, Los Angles, California 90017, be specially appointed to serve any Writs of
 4       Execution in this action, and good cause appearing therefor, IT IS HEREBY
 5       ORDERED THAT Plaintiff’s request is granted and ALL-N-One Legal Support is
 6       appointed to serve any Writs of Execution in this action.
 7       Dated:
 8
                                                        Hon. André Birotte Jr.
 9                                                      Judge of the U.S. District Court
                                                        for the Central District of California
10
     -
11
12       33628630


13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
